SO ORDERED.

SIGNED this 20th day of February, 2020.




____________________________________________________________________________




          Designated for online use but not print publication
           IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF KANSAS



In re:

Shelly Nichole Pittman,                           Case No. 19-41057
                                                  Chapter 13
                      Debtor.

                  Memorandum Opinion and Order
                Denying Objection to Confirmation and
                 Granting Motion for Relief from Stay

      This Chapter 13 case was filed shortly after the divorce of Debtor Shelly

Nichole Pittman (“Debtor” or “Shelly”) and Dennis J. Pittman (“Dennis”). As

part of the divorce proceeding, the parties entered into a Separation and

Property Settlement Agreement and Parenting Plan (“Settlement

Agreement”). If Debtor’s Chapter 13 plan is confirmed, multiple terms of the



             Case 19-41057   Doc# 41      Filed 02/20/20   Page 1 of 13
Settlement Agreement that benefit Dennis will be abrogated. Dennis

therefore objects to confirmation. He also moves for relief from stay to return

to state court to enforce a term of the Settlement Agreement whereby under

certain circumstances he is entitled to a qualified domestic relations order

(QDRO) with respect to Debtor’s exempt pension plan asset.

      Trial on the Motion for Relief from Stay1 was held on December 19,

2019.2 At the close of the evidence and after hearing the arguments of

counsel, the Court ordered that the record remain open and continued the

matter for further consideration at the hearing on Dennis Pittman’s Objection

to Confirmation of Chapter 13 Plan.3 Thereafter, the parties agreed that the

record contained all of the evidence they would offer at a hearing on the

objection to confirmation, but requested that the neither the motion for relief

from stay nor the objection to confirmation be placed under advisement until

after completion of additional briefing. These briefs have now been filed, and

the Court is ready to rule. For the reasons examined below, the Court grants

Dennis’s Motion for Relief from Stay and overrules the Objection to

Confirmation of Chapter 13 Plan.

      1
          Doc. 22.
      2
       Debtor appeared in person and by Adam M. Mack. Dennis Pittman
appeared in person and by Todd A. Luckman.
      3
          Doc. 18.

                                          2



                Case 19-41057   Doc# 41   Filed 02/20/20   Page 2 of 13
I.    Findings of Fact

      Dennis filed a petition for divorce in Shawnee County District Court on

May 11, 2018. Both he and Shelly were represented by counsel. Both an

Agreed Decree of Divorce and the Settlement Agreement were executed by

Shelly on July 9, 2019 and by Dennis on July 12, 2019. The divorce decree

was filed on July 16, 2019. It recites that “the Separation and Property

Settlement Agreement executed by . . . the parties on the 12th day of July,

2019 . . . is incorporated into this Decree as though fully set forth herein and

is made apart hereof and does become the Order, Judgment and Decree of the

Court.”4 The Settlement Agreement was not filed until August 19, 2019.

There is no evidence that the Settlement Agreement was reviewed by the

court or found just and equitable.

      The Settlement Agreement provides for the division of personal

property, intangible assets, and real property. It provides that each party

shall keep all retirement and/or 401(k) accounts in their individual names.

Article IV of the Settlement Agreement addresses obligations and divides

them between the parties, with each agreeing to hold the other harmless from

the obligations assumed. Paragraph D(26) of Article IV states that in an effort

to equalize the parties’ debt, Shelly owes Dennis $35,000, to be paid $500 per


      4
          Exh. 2 at 2.

                                          3



                Case 19-41057   Doc# 41   Filed 02/20/20   Page 3 of 13
month at 5% interest, minus Shelly’s share of the parties’ 2018 tax return. It

also states that the $35,000.00 debt is not dischargeable in bankruptcy and

               [s]hould wife default on the monthly payment for (2)
               two consecutive months or more, the Court will grant
               husband an unqualified Domestic Relations Order
               against wife’s retirement account. Husband shall be
               granted the full-unpaid amount including interest. The
               Court will retain jurisdiction of this case and approve
               the Unqualified Domestic Relations Order in the event
               such provision needs to be implicated (sic).5

Paragraph G of Article IV provides: “The debts and obligation assigned herein

above are in the nature of alimony, maintenance or support, and are

‘domestic support obligations’ as defined by Section 101 (14A) of the United

States Bankruptcy Code.”

      On or about March 20, 2019, several months before the agreed divorce

was granted but after the initial terms of the Settlement Agreement were

negotiated, Shelly contacted an attorney’s office regarding bankruptcy. She

gave data for preparation of schedules to office staff, but she did not consult

with an attorney. Her credit counseling certificate is dated April 1, 2019.

      Thereafter, the Settlement Agreement was refined by the parties with

the assistance of their separate counsel. The parties had agreed in March

that as part of the division of debts Shelly would owe Dennis $35,000, but the



      5
          Exh. 1 at 14-15.

                                          4



                Case 19-41057   Doc# 41   Filed 02/20/20   Page 4 of 13
paragraphs addressing discharge in bankruptcy and Dennis’s being granted

an interest in Shelly’s TSP6 retirement fund if she defaulted in her payments

to him were added between March and July.

      Based upon the Settlement Agreement, Dennis believed that he would

be protected if Shelly filed for bankruptcy. Shelly shared this belief until she

met with her bankruptcy attorney on August 21, the date her Chapter 13

petition was filed. The parties now agree that the events of this case do not

create a binding agreement about discharge and that Shelly’s $35,000 debt to

Dennis is dischargeable on completion of a confirmed Chapter 13 plan.

      Debtor has four dependant children. She has been employed by her

current employer for ten years and also has a part time job. Debtor’s

schedules report that she has no real property, that her personal property is

comprised of two unencumbered vehicles worth $16,000, retirement funds of

$64,000 (comprised of a 401k TSP account of $59,000 and a 401k FERS

account of $3,843.68), and miscellaneous exempt personal and household

items. She has no secured debts. Her unsecured debts include $110,000 in

student loans and $86,000 in other nonpriority unsecured debts, which

include $40,000 owed to Dennis. Her monthly income is $4,293.42. After

subtraction of expenses, her monthly net income is $100.00.


      6
          Thrift Savings Plan.

                                           5



                Case 19-41057    Doc# 41   Filed 02/20/20   Page 5 of 13
       Debtor’s Chapter 13 plan proposes to pay $100 per month for three

years. Administrative fees of $3,155 are to be paid through the plan. A

nonstandard provision of the plan addresses the $35,000 obligation of Shelly

to Dennis and the reference to discharge in the Settlement Agreement. It

states:

            Upon confirmation of the plan, any obligation owed by
            Debtor to Mr. Pittman under the SPSA [Settlement
            Agreement] is dischargeable upon completion of the
            instant case. Further, any obligation to pay a creditor
            or third party on any debt Debtor was assigned to pay
            under SPSA, regardless of whether the debt is owed by
            Debtor alone or jointly by Debtor and Mr. Pittman is
            dischargeable upon completion of the instant case.
            Further, Paragraph 26 of the SPSA is unenforceable
            upon completion of the instant case.

III.   Conclusions of Law

       A.   Objection to Confirmation

       Dennis objects to confirmation of Debtor’s Chapter 13 plan. He does not

challenge the plan provision regarding discharge. Rather he contends that the

bankruptcy was filed in bad faith and only for the purpose of invalidating the

Settlement Agreement. As evidence of bad faith he relies upon the fact that

the bankruptcy was filed only two days after the Settlement Agreement was

filed in the divorce proceeding. It is noted that it was Dennis’s lawyer who did

not file the Property Settlement until more than a month after the divorce



                                        6



              Case 19-41057   Doc# 41   Filed 02/20/20   Page 6 of 13
was granted.

      The Court finds that any inference of bad faith which might arise from

the timing is refuted when the broader circumstances are considered. Shelly

made arrangements to file for bankruptcy before the Settlement Agreement

was fully negotiated. She agreed with Dennis to include provisions in the

Settlement Agreement to protect his claim against her from discharge.

Shelly, like Dennis, believed those provisions would be effective. She learned

this was not true only after meeting with her bankruptcy counsel on the date

she filed her Chapter 13 petition, after the Settlement Agreement had been

filed. Further, Shelly’s finances are such that she has need to file for

bankruptcy relief independent of her agreement to pay Dennis $35,000.

      Dennis’s objection to confirmation based upon the contention that the

case as filed in bad faith is denied.

      B.    Motion for relief from stay

      Dennis also moves for relief from stay to return to state domestic court

for amendment or reconsideration of the judgment, which incorporates the

Settlement Agreement, to obtain a QDRO granting him an interest in Shelly’s

TSP retirement account as contemplated in Article IV, D(26) of the

Settlement Agreement. Dennis is not seeking relief from stay to obtain

payment from Shelly personally.


                                         7



               Case 19-41057   Doc# 41   Filed 02/20/20   Page 7 of 13
      A TSP is a defined contribution plan offered to federal employees that

operates similarly to 401(k) plans offered by private employers.7 Funds held

in a TSP, like funds in plans subject to ERISA, are excluded from the

Bankruptcy estate by § 541(c)(2).8 This Court therefore has no jurisdiction to

determine interests in the TSP.

      Dennis contends that cause for relief from stay exists under 11 U.S.C. §

362(d)(1). It provides, “On request of a party in interest and after notice and

hearing, the court shall grant relief from the stay . . . (1) for cause, including

the lack of adequate protection of an interest in property of such party in

property.” The statute provides that cause includes lack of adequate

protection, but cause “is not so limited.”9 “Because there is no clear definition

of what constitutes ‘cause,’ discretionary relief from the stay must be

determined on a case by case basis.”10




      7
       Njaka v. Kennedy, No. 12-2712 (JRT/JJG), 2014 WL 4954679, at *2 (Bankr.
D. Minn. Sept. 30, 2014).
      8
        In re O’Neal, 462 B.R. 324, 331 (Bankr. D. Mass. 2011). See Patterson v.
Shumate, 504 U.S. 753 (1992); In re Carbaugh, 278 B.R. 512, 520 (10th Cir. BAP
2002) ( Hallmark ERISA plan is not property of the estate).
      9
          In re Busch, 291 B.R. 137, 140 (10th Cir. BAP 2003).
      10
        Pursifull v. Eakin, 814 F.2d 1501, 1506 (10th Cir. 1987) (quoting In re
Castlerock Properties, 781 F.2d 159, 163 (9th Cir. 1986)).

                                           8



                Case 19-41057    Doc# 41   Filed 02/20/20   Page 8 of 13
      Cause to lift the stay “encompasses a broad category of issues,”11

including returning to domestic relations court to divide marital property.12 In

Carbaugh,13 the Tenth Circuit BAP affirmed an order granting relief from

stay a former spouse to return to Kansas district court to obtain a valid

QDRO. The property settlement agreement granted the debtor’s ex-spouse a

one-half interest in his ERISA qualified retirement plan, but there was no

QDRO becasue the divorce had been granted in 1982 when there was not

federal law authorizing the administrator of an ERISA plan to segregate the

interest of a plan beneficiary’s ex-spouse. Prepetition the ex-spouse had

initiated proceedings in district court seeking to enforce her rights in the

plan, but debtor filed for bankruptcy relief before the QDRO was finalized.

The bankruptcy court granted relief from stay to return to state court, and

the BAP affirmed. It reasoned that the ex-spouse had been granted an

interest in the retirement funds by the divorce decree; that she was seeking

relief to enforce that right, not to seek relief from the debtor personally; and

that she was in the process of obtaining a valid QDRO when the bankruptcy

was filed.

      11
           In re Pence, 581 B.R. 654, 662 (Bankr. D. Utah 2018).
      12
       See 1 Collier Family Law and the Bankruptcy Code ¶ 5.06[6] (Margaret Dee
McGarity, Alan N. Resnick & Henry J. Sommer, eds-in-chief 2019).
      13
           278 B.R. 512 (10th Cir. BAP 2020).

                                           9



                Case 19-41057    Doc# 41    Filed 02/20/20   Page 9 of 13
      Relief from stay was granted in Jeffers14 under circumstances very

similar to this case. Debtor was divorced before filing for relief under Chapter

13. The property division provisions of the divorce decree provided that the

ex-wife be given a QDRO, but such an order was never entered before the

bankruptcy was filed. The debtor’s ex-wife moved for relief from stay under §

362(d)(1) to allow her to proceed in state court to obtain the QDRO entitling

her to distribution of funds from her former husband’s retirement plans. The

bankruptcy court observed that cause for relief from stay can arise under a

wide variety of circumstances and “the determination of cause for relief from

stay in these peculiarly specific circumstances lies with the bankruptcy

court’s discretion on a case-by-case basis.”15 After examining the divorce

decree and Ohio domestic relations law, the court concluded that the ex-wife

had a separate property interest in a portion of the debtor’s 401(k) plan at the

time the bankruptcy was filed, that her interest in those funds was not

property of the estate, and the funds were being held “hostage by the

automatic stay.”16 The court found cause for relief from stay, and debtor’s ex-

wife was allowed to proceed to state court to obtain the QDRO necessary for


      14
           572 B.R. 681 (Bankr. N. D. Ohio 2017).
      15
           Id. at 684.
      16
           Id. at 689.

                                          10



                Case 19-41057   Doc# 41   Filed 02/20/20   Page 10 of 13
distribution of her assets.

      There is an obvious difference between this case and Jeffers. In Jeffers

the property division order provided that the ex-wife was entitled to a QDRO;

in this case the Settlement Agreement provides the divorce court will grant

Dennis a QDRO if Debtor defaults on her payments for two consecutive

months. With respect to whether cause exists for relief from stay, the Court

finds this difference immaterial. Dennis’s right to seek a QDRO is being “held

hostage” by the stay.

      The Debtor’s retirement funds are not property of the estate. No

creditors have an interest in the funds. Granting relief from stay will have no

impact on the bankruptcy estate. This Court lacks jurisdiction to determine if

Dennis has an interest in the TSP entitling him to a QDRO; Shawnee County

District Court is the appropriate court to make that determination. Absent

relief from stay, Dennis is left without a forum to determine his right to the

TSP. The Court finds cause to grant relief from stay for the limited purpose

for approving a QDRO, if the district court determines that Dennis is entitled

to such an order.

      In opposition to the motion, Debtor argues that conditions for stay relief

are not present because Debtor has equity in the retirement funds and

Dennis lacks an actual present interest in the TSP, making relief under §


                                        11



             Case 19-41057    Doc# 41   Filed 02/20/20   Page 11 of 13
362(d)2) unavailable. This position overlooks the flexible standard for relief

from stay for cause under § 362(d)(1) discussed above. It erroneously

“eliminates ‘cause’ as a separate discretionary basis on which the bankruptcy

court may lift the stay.”17

      Debtor also argues that relief from stay should not be granted because a

property division obligation is dischargeable in a Chapter 13 case.18 But

Dennis is not seeking and the Court is not granting relief from stay to enforce

Debtor’s obligation to Dennis; Dennis is seeking and the Court is granting

relief from stay to enforce a property right against the TSP. Prepetition

Debtor agreed in the Property Settlement that Dennis would have a

conditional partial interest in the TSP. Hence when the bankruptcy was filed

Dennis had an equitable interest in the Debtor’s TSP.19 The district court will

need to determine if the conditions for entitlement to a QDRO are satisfied

and, if so, approve the terms of distribution from the TSP. A QDRO awarding

Dennis a portion of Debtor’s TSP in accord with that Property Agreement

would not create a dischargeable personal obligation of the Debtor.20 The


      17
           In re Carbaugh, 278 B.R. at 526.
      18
           11 U.S.C. §§ 1328(a)(2) (not including § 523(a)(15) exception to discharge).
      19
           In re Long, 148 B.R. 904, 907 (Bankr. W.D. Mo. 1992).
      20
        See In re Gendreau, 122 F.3d 815, 818 (6th Cir. 1997) (holding that
although the award of a portion of pension benefits could be dischargeable if it were

                                            12



                Case 19-41057    Doc# 41      Filed 02/20/20   Page 12 of 13
source of Dennis’s payment would be the TSP, not Debtor.

       For the foregoing reasons, the Court finds that Dennis is entitled to

relief from stay to proceed to Shawnee Court District Court to request a

QDRO granting him an interest in Shelly’s TSP retirement account as

contemplated in Article IV, D(26) of the Settlement Agreement.

III.   Conclusion

       For the reasons stated above, the Court concludes that Dennis’s

objection to confirmation on the basis of bad faith filing should be denied and

that Dennis should be granted relief from stay for cause to proceed in

Shawnee County District Court to seek a QDRO granting him an interest in

Shelly’s TSP in accord with Article IV, D(26) of the Settlement Agreement.

Separate orders granting such relief shall be entered.

       It is so ordered.

                                          ###




the debtor’s personal liability, an interest in pension funds that is enforceable
against the pension plan, not the debtor, does not create a personal liability).

                                          13



              Case 19-41057     Doc# 41    Filed 02/20/20   Page 13 of 13
